DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (U.S. Patent Publication No. 2014/0360701A1, “Aoki”) in view of Yamamoto et al. (U.S. Patent Publication No. 2007/0068657A1, “Yamamoto”).

Regarding claim 1, Aoki discloses a vapor chamber (10, fig 2) comprising: 
a housing having a first sheet (12) and a second sheet (11) facing each other, wherein at least a part of an outer edge of the housing has a step shape in which an end portion of the second sheet is positioned inside an end portion of the first sheet, and the housing has a bonded portion (14) inside the end portion of the second sheet where the first sheet and the second sheet are bonded to each other (¶0040); 
a working fluid enclosed in the housing (¶0039); and 
a wick (18) on an inner wall surface of the first sheet or the second sheet (fig 2).
However, Aoki does not explicitly disclose a protective film covering a boundary between the end portion of the second sheet and the first sheet at the step shape. Yamamoto, 

    PNG
    media_image1.png
    516
    734
    media_image1.png
    Greyscale



Regarding claim 2, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein the protective film (2A, Yamamoto) is on an outer wall surface of the second sheet (12, Aoki) in a portion (see annotated fig 2 below, 

    PNG
    media_image2.png
    516
    734
    media_image2.png
    Greyscale


Regarding claim 3, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (2A, Yamamoto) coincides with the end portion of the first sheet (such as taught by Yamamoto, see annotated fig 7C below).


    PNG
    media_image3.png
    398
    987
    media_image3.png
    Greyscale



Regarding claim 4, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (2A, Yamamoto, see annotated fig 7C above) is positioned inside the end portion of the first sheet (12, Aoki, see annotated fig 2 below).

    PNG
    media_image4.png
    516
    734
    media_image4.png
    Greyscale

Regarding claim 5, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki further discloses wherein the entire outer edge of the housing has the step shape in which the end portion of the second sheet (11) is positioned inside the end portion of the first sheet (11, see annotated fig 2 below).

    PNG
    media_image4.png
    516
    734
    media_image4.png
    Greyscale

Regarding claim 6, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein the protective film (2A, Yamamoto) is on an outer wall surface of the second sheet in a portion (see annotated fig 2 below, Aoki, and rejection of claim 1) of the housing where the first sheet (12, Aoki) and the second sheet (11, Aoki) are not in contact with each other.

    PNG
    media_image2.png
    516
    734
    media_image2.png
    Greyscale

Regarding claim 7, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (2A, Yamamoto) coincides with the end portion of the first sheet (such as taught by Yamamoto, see annotated fig 7).


    PNG
    media_image3.png
    398
    987
    media_image3.png
    Greyscale



Regarding claim 8, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (2A, Yamamoto, see annotated fig 7C above) is positioned inside the end portion of the first sheet (12, Aoki, see annotated fig 2 below).

    PNG
    media_image4.png
    516
    734
    media_image4.png
    Greyscale



Regarding claim 9, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein the protective film (2A) is on an outer wall surface of the first sheet on an opposite side of the second sheet (such as taught by Yamamoto, see annotated fig 7C below).

    PNG
    media_image5.png
    403
    915
    media_image5.png
    Greyscale


Regarding claim 10, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein the protective film (2A, Yamamoto) is on an outer wall surface of the second sheet (12, Aoki) in a portion (see annotated fig 2 below, Aoki and the rejection of claim 1) of the housing where the first sheet and the second sheet are not in contact with each other.

    PNG
    media_image2.png
    516
    734
    media_image2.png
    Greyscale


Regarding claim 11, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (2A, Yamamoto) extends outside of the end portion of the first sheet (such as taught by Yamamoto, see annotated fig 2 below).

    PNG
    media_image6.png
    398
    987
    media_image6.png
    Greyscale

Regarding claim 12, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (2A, Yamamoto) extends outside of the end portion of the first sheet (such as taught by Yamamoto, see annotated fig 2 below).

    PNG
    media_image6.png
    398
    987
    media_image6.png
    Greyscale



Regarding claim 13, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein the protective film (2A) is on an entire outer wall surface of the second sheet (11, Aoki, such as taught by Yamamoto, see annotated fig 7C below).

    PNG
    media_image7.png
    403
    915
    media_image7.png
    Greyscale


Regarding claim 14, the combination of Aoki and Yamamoto discloses all previous claim limitations. However, they do not explicitly disclose wherein the protective film has a same thickness as that of the second sheet. However, since Aoki, as modified, teaches providing a protective film (2A, Yamamoto) which has a thickness, the exact thickness of the film is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the thickness of the protective film will determine the effectiveness of the sealing of the vapor chamber (see ¶0126 of Yamamoto). It would not be inventive to determine the optimal thickness via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 15, the combination of Aoki and Yamamoto discloses all previous claim limitations. However, they do not explicitly disclose wherein the protective film is thinner than the second sheet. However, since Aoki, as modified, teaches providing a protective film (2A, Yamamoto) which has a thickness, the exact thickness of the film is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the thickness of the protective film will determine the effectiveness of the sealing of the vapor chamber (see ¶0126 of Yamamoto). It would not be inventive to determine the optimal thickness via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Aoki, as modified, to have the thickness of the film be thinner than the second sheet. 

Regarding claim 16, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein the protective film (2A, Yamamoto) is between the end portion (see annotated fig 7C below, Yamamoto and rejection of claim 1) of the second sheet and the bonded portion (14, Aoki), and between the second sheet (11, Aoki) and the first sheet (12, Aoki).

Regarding claim 17, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end 


    PNG
    media_image3.png
    398
    987
    media_image3.png
    Greyscale



Regarding claim 18, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein an outer circumferential end portion of the protective film (2A, Yamamoto, see annotated fig 7C above) is positioned inside the end portion of the first sheet (12, Aoki, see annotated fig 2 below).

    PNG
    media_image4.png
    516
    734
    media_image4.png
    Greyscale



Regarding claim 19, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki further discloses wherein the first sheet (12) and the second sheet (11) are both metal sheets (¶0040), and the first sheet and the second sheet are welded to each other at the bonded portion (¶0014).

Regarding claim 20, the combination of Aoki and Yamamoto discloses all previous claim limitations. Aoki, as modified, further discloses wherein the protective film (2A, Yamamoto) is a resin film (¶0095).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763